DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

 Response to Amendment
Applicant’s amendment dated 01/19/2022 has been entered – Claims 1, 7, 9, and 12-14 are amended. Claims 1-20 remain pending in the application.

The rejection of Claims 7 and 13 under 35 U.S.C. 112(b) as being indefinite as set forth previously in the Final Office Action mailed 11/23/2021 is overcome by Applicant’s amendment. 

The rejection of Claim 13 under 35 U.S.C. 112(d) as being of improper dependent form as set forth previously in the Final Office Action mailed 11/23/2021 is overcome by Applicant’s amendment. 

The rejections of Claims 1, 4-6, 8, and 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2016/0285015 A1) and Claims 15-20 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0285015 A1) as set forth previously in the Final Office Action mailed 11/23/2021 are overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

The rejections of Claims 1, 3-4, 6-12, and 15-20 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2018/0212162 A1) in view of Che et al. (US 2012/0018711 A1) and Claims 2 and 13-14 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2018/0212162 A1) and Che et al. (US 2012/0018711 A1) and further in view of Tsuboyama et al. (US 6,780,528 B2) as set forth previously in the Final Office Action mailed 11/23/2021 are overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

Response to Arguments
Applicant’s arguments on Pages 2-5 of the response dated 01/19/2022 with respect to the rejections of the claims under 35 USC §§ 102 and 103 have been fully considered but they are moot because the new grounds of rejection below do not rely on any reference applied in the prior rejection(s) for any teaching or matter specifically challenged in the arguments. 










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim recites the limitation “at least one selected from ring CY1 to ring CY4 comprises a 6-membered ring including at least two nitrogen atoms in a ring” which renders the claim indefinite because the meaning of “in a ring” is unclear. Do the at least two nitrogen atoms need to be present in the 6-membered ring explicitly recited by the claim? Or could they be present in another ring in the group CYn that is fused with the 6-membered ring? For example, does a benzimidazole ring (which comprises a 6-membered ring with no nitrogen atoms fused to a five-membered ring with two nitrogen atoms) read on the limitation at issue? For purposes of examination herein, it will be assumed that the former is the case. That is to say, the at least two nitrogen atoms must be present in the requisite 6-membered ring of the group CYn. 
Additionally, the instant claim recites the limitation “ring CY4 is not CY4-1(9) or CY4-1(13) wherein X1 is C” which renders the claim indefinite because the variable X1 is not present in the Formulae recited. Accordingly, it is unclear how the limitation at issue may be met and what structures would be encompassed said limitation. For purposes of examination herein, it will be assumed that the limitation instead reads --ring CY4 is not CY4-1(9) or CY4-1(13) wherein X4 is C-- at least because the variable X4 is present in the groups in an analogous manner to the variable X1 in the groups CY1-1(9) or CY1-1(13) previously recited in the claim. 
Dependent Claims 2-20 are rejected for failing to overcome the deficiencies of the parent Claim 1. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0105556 A1). 
Regarding Claims 1, 3, 5, 8, 10 and 12, Li teaches an organometallic compounds useful as phosphorescent emitters in OLEDs including platinum (see Abstract & [0006]-[0007]). Li teaches exemplary emitters including the following compound, referred to herein as L1 and reproduced below (see Pg. 584) for comparison to Formula 1 of the instant claim. 

Instant: 
    PNG
    media_image1.png
    346
    446
    media_image1.png
    Greyscale
        L1: 
    PNG
    media_image2.png
    363
    335
    media_image2.png
    Greyscale


	As seen from the structures above, Li’s L1 meets each of the following limitations of Formula 1 and the instant claims:
M is Pt
X1 to X3 are C
X4 is N
the bond between X1 & M and the bond between X4 & M are coordinate bonds
the bond between X2 & M and the bond between X3 & M are covalent bonds
CY1 is a C5 heterocyclic group (an imidazopyridazine) 
CY2 is a C6 carbocyclic group (a benzene)
CY3 is a C12 heterocyclic group (a carbazole)
CY4 is a C5 heterocyclic group (a pyridine) 
CY1 and CY4 are not linked
T1 and T2 are each independently single bonds
T3 is *-O-*’ which satisfies the <First Condition>
a1 is 1; R1 is an unsubstituted C1 alkyl group (a methyl)
a2, a3, and a4 are each independently 0
R2-R8, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present 

Note that the ring CY1 comprises a 6-membered ring including at least two nitrogen atoms in the ring as required by Claim 1. Likewise, the neither of rings CY1 or CY4 are 5-membered rings nor are they rings according to CY1-1(9)/CY1-1(13) or CY4-1(9)/CY4-1(13), respectively, as required by Claim 1. Finally, neither of the rings CY2 or CY3 are represented by Formulae CY2-E or CY3-E, respectively, as required by Claim 1. 








Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0105556 A1) as applied to Claim 1 above. 
Regarding Claims 15-18, Li teaches the organometallic compound L1 according to Claim 1 above. Li suggests that their inventive platinum complexes such as L1 are useful as emitters in display and lighting applications such as OLEDs (see [0006] & [0084]). Likewise, Li suggests that their inventive compounds can provide improved efficiencies and/or operational lifetimes in OLEDS (see [0085]).
Concerning the structure of the OLED, Li teaches that the OLED comprising a first electrode (anode 104), a second electrode (cathode 112), and an organic layer between the first and second electrode including an emission layer (see [0192] & Fig. 1). Li’s emission layer includes an emissive material comprising an emitter according to their invention and a host (see [0192] & [0194]). As implied by the name, the host is present in an amount larger than an amount of the emitter. The organic layer in the OLED of Li also includes a hole transport region between the first electrode and the emission layer comprising a hole transport layer (106) and an electron transport region between the emission layer and the second electrode comprising an electron transport layer (110) (see [0192]). 
Li does not explicitly teach an OLED comprising the compound L1 as the emitter. However, provided the general teachings of Li, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the above-described OLED using the compound L1 as the emitter in the emission layer of the organic layer therein. The ordinarily skilled artisan would have done so with a reasonable expectation that the elements of the prior art would predictable maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 

Regarding Claims 19-20, although the instant claims are drawn to an apparatus, the only positive limitation of the claimed apparatus is organic light-emitting device of Claim 15. Claim 19 does not add any further structural or functional limitations to the device and/or organometallic compound. Li teaches the organic light emitting device according to Claim 15, as described above, and does not include any components that would make it unfit for use as an apparatus. Therefore, the OLED of Li according to Claim 15 may be considered an apparatus or, more specifically, a light-emitting apparatus (as required by Claim 20) since the OLED emits light. 

Claims 1, 3-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 9,318,725 B2). 
Regarding Claims 1, 3-6, 8-9, 12, and 15-18, Li teaches an organic light-emitting device (see Fig. 1 & Fig. 5 brief description) including a first electrode (ITO anode), a second electrode (Al metal cathode), and an organic layer between the first and second electrode comprising an emission layer (see Col. 3, lines 18-26). The emission layer comprises a host and 8% organometallic dopant PtN1N (see Col. 3, lines 18-26). The structure of PtN1N is reproduced below (see Fig. 2). The organic layer of Li further comprises a hole transport region between the first electrode and the emission layer including a hole transport layer and an electron transport region between the emission layer and the second electrode including an electron transport layer (see Col. 3, lines 18-26). Li teaches that said OLED exhibits good device efficiency (see Col. 20, lines 60-64). 

Li PtN1N: 
    PNG
    media_image3.png
    275
    242
    media_image3.png
    Greyscale


As seen from the structure of Li’s PtN1N above, PtN1N is not an organometallic compound according to Formula 1 of the instant Claim 1 at least because it includes a 5-membered ring and because it does not include a 6-membered ring with at least 2 nitrogen atoms. However, Li’s PtN1N may be considered an exemplary compound according to one of Li’s general Formulae, reproduced below and referred to herein as Li’s Formula I (see Col. 10, line 1). Li suggests that compounds according to their Formula I are suitable for use as the phosphorescent emitter in the emission layer of their inventive OLED (see Col. 9, lines 65-67). Concerning the ring identities, Li suggests that the ring corresponding to Ar1 may be a pyrazole ring (as seen in PtN1N) or a quinazoline ring (reproduced below), among others (see Col. 11, lines 22-33 and the ring structures displayed thereafter).

Li Formula I: 
    PNG
    media_image4.png
    309
    288
    media_image4.png
    Greyscale
    Li Quinazoline Ar1 Ring: 
    PNG
    media_image5.png
    211
    307
    media_image5.png
    Greyscale

	
	Provided the general formula and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyrazole ring corresponding to Ar1 for a quinazoline ring because Li suggests it may also be suitably selected as the ring Ar1 in a compound according to their general Formula I. The substitution would have been one preferred element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the modified compound would remain useful as the emitter in the emission layer of the OLED of Li and that said device would retain the benefits taught by Li above. See MPEP § 2143(B). Likewise, it would have been obvious to specifically select a quinazoline ring when performing the above substitution because it would have been a choice from a finite number of identified, predictable solutions of a ring useful as the ring Ar1 in a compound of Li’s Formula I. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I (and devices comprising said compounds having the benefits taught by Li) in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
The above modification would yield the following compound, referred to herein as PtN1N-MOD and reproduced below for comparison to the instant Formula 1. 

Instant: 
    PNG
    media_image1.png
    346
    446
    media_image1.png
    Greyscale
        PtN1N-MOD: 
    PNG
    media_image6.png
    663
    773
    media_image6.png
    Greyscale


	As seen from the structures above, Li’s modified PtN1N-MOD meets each of the following limitations of Formula 1 and the instant claims:
M is Pt
X1 and X4 are N
X2 and X3 are C
the bond between X1 & M and the bond between X4 & M are coordinate bonds
the bond between X2 & M and the bond between X3 & M are covalent bonds
CY1 is a C5 heterocyclic group (a pyridine)
CY2 is a C12 carbocyclic group (a carbazole)
CY3 is a C12 heterocyclic group (a carbazole)
CY4 is a C8 heterocyclic group (a quinazoline)  
CY1 and CY4 are not linked
T1 to T3 are each independently single bonds
a1 to a4 are each independently 0
R1-R8, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present 

Note that the ring CY4 comprises a 6-membered ring including at least two nitrogen atoms in the ring as required by Claim 1. Likewise, the neither of rings CY1 or CY4 are 5-membered rings nor are they rings according to CY1-1(9)/CY1-1(13) or CY4-1(9)/CY4-1(13), respectively, as required by Claim 1. Finally, neither of the rings CY2 or CY3 are represented by Formulae CY2-E or CY3-E, respectively, as required by Claim 1. 
Additionally, note that T1 and T3 are each a single bond and the ring CY2 is a carbazole group which may be considered a group represented by CY2(1) wherein CY2, a2, and R2 are as defined above and wherein X2 is C, Y3 is C, and Y4 is N such that * indicates a binding site to M, *’ indicates a binding site to T1, and *’’ indicates a binding cite to T2. Accordingly, Li’s modified PtN1N-MOD satisfies the <Fourth Condition> of the instant claim. 


    PNG
    media_image7.png
    204
    197
    media_image7.png
    Greyscale


Regarding Claim 7, Li teaches the modified organometallic compound PtN1N-MOD according to Claim 1 above. Li’s PtN1N-MOD is not a compound according to the instant claim because it does not include at least one ring which is a 6-membered ring including at least two nitrogen atoms. Li does not explicitly teach an embodiment meeting said requirement. However, as discussed above with respect to Claim 1, Li’s PtN1N-MOD may be considered a compound according to Li’s Formula I (see Col. 10, line 1). Li suggests that the ring corresponding to Ar4 may be a pyridine ring (as seen in PtN1N-MOD) or a triazine ring (reproduced below), among others (see Col. 15, lines 10-25 and the ring structures displayed thereafter).

Li Formula I: 
    PNG
    media_image4.png
    309
    288
    media_image4.png
    Greyscale
    Li Triazine Ar4 Ring: 
    PNG
    media_image8.png
    147
    126
    media_image8.png
    Greyscale

	
	Provided the general formula and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyridine ring corresponding to Ar4 for a triazine ring because Li suggests it may also be suitably selected as the ring Ar4 in a compound according to their general Formula I. The substitution would have been one preferred element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the modified compound would remain useful as the emitter in the emission layer of the OLED of Li and that said device would retain the benefits taught by Li above. See MPEP § 2143(B). Likewise, it would have been obvious to specifically select a triazine ring when performing the above substitution because it would have been a choice from a finite number of identified, predictable solutions of a ring useful as the ring Ar4 in a compound of Li’s Formula I. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I (and devices comprising said compounds having the benefits taught by Li) in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
The above modification would yield the following compound, referred to herein as PtN1N-MOD-A and reproduced below for comparison to the requirements of the instant claim. As seen from the structure below, PtN1N-MOD-A is a compound wherein the ring corresponding the instant group CY1 is a triazine ring (a 6-memebered ring including at least two nitrogen atoms).  
PtN1N-MOD-A: 
    PNG
    media_image9.png
    500
    453
    media_image9.png
    Greyscale


Regarding Claims 10-11, Li teaches the modified organometallic compound PtN1N-MOD according to Claim 1 above. Li’s PtN1N-MOD is not a compound according to either instant claim because it includes the carbazole rings corresponding to the groups CY2 and CY3 which are not groups according to those of the instant claims. Li does not explicitly teach an embodiment meeting the requirements of the instant claim. However, as discussed above with respect to Claim 1, Li’s PtN1N-MOD may be considered a compound according to Li’s Formula I (see Col. 10, line 1). Li suggests that the groups corresponding to A1 and A2 may be N (as seen in PtN1N-MOD) or a group CRn (reproduced below), among others (see Col. 14, lines 41-60). Concerning the group Rn, Li suggests Rn includes groups such as alkyls (see Col. 9, lines 46-64) wherein exemplary alkyls include methyl groups, among others (see Col. 4, lines 19-32). Li also teaches exemplary compounds including an An linker represented by CRn wherein Rn is a methyl (see Col. 18). 
Li Formula I: 
    PNG
    media_image4.png
    309
    288
    media_image4.png
    Greyscale
    Li An Group: 
    PNG
    media_image10.png
    87
    77
    media_image10.png
    Greyscale

	
	Provided the general formula and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the N linker corresponding to Ar1 and/or Ar2 for a CRn linker because Li suggests it may also be suitably selected as the linker An in a compound according to their general Formula I. The substitution would have been one preferred element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the modified compound would remain useful as the emitter in the emission layer of the OLED of Li and that said device would retain the benefits taught by Li above. See MPEP § 2143(B). Likewise, it would have been obvious to specifically select a C(CH3) linker when performing the above substitution because it would have been a choice from a finite number of identified, predictable solutions of a group useful as the linker An in a compound of Li’s Formula I. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I (and devices comprising said compounds having the benefits taught by Li) in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
The above modification wherein the group A2 is substituted for C(CH3) would yield the following compound, referred to herein as PtN1N-MOD-B and reproduced below. As seen from the structure below, PtN1N-MOD-B is a compound according to the instant Claim 10 wherein the ring corresponding the instant group CY2 is a fluorene ring corresponding to the group CY2-2(2) wherein a27 is 1 and R2 is a C1 alkyl (a methyl) and wherein * indicates a binding site to M, *’ indicates a binding site to T1, and *’’ indicates a binding site to T2. 
Likewise, the above modification wherein the group A1 is substituted for C(CH3) would yield the following compound, referred to herein as PtN1N-MOD-C and reproduced below. As seen from the structure below, PtN1N-MOD-C is a compound according to the instant Claim 11 wherein the ring corresponding the instant group CY3 is a fluorene ring corresponding to the group CY3-3(1) wherein a37 is 1 and R3 is a C1 alkyl (a methyl) and wherein * indicates a binding site to M, *’ indicates a binding site to T3, and *’’ indicates a binding site to T2. 

PtN1N-MOD-B: 
    PNG
    media_image11.png
    500
    470
    media_image11.png
    Greyscale
  PtN1N-MOD-C: 
    PNG
    media_image12.png
    496
    456
    media_image12.png
    Greyscale


Regarding Claim 13, Li teaches the modified organometallic compound PtN1N-MOD according to Claim 1 above. Li’s PtN1N-MOD is not a compound according to the instant claim because it does not include rings CY1 to CY4 according to the instant claim. Li does not specifically teach an embodiment having rings of the requisite Formulae in the instant claim.
However, as discussed above with respect to Claim 7, Li’s PtN1N-MOD may be considered a compound according to Li’s Formula I (see Col. 10, line 1). Li suggests that the ring corresponding to Ar4 may be a pyridine ring (as seen in PtN1N-MOD) or a triazine ring (reproduced below), among others (see Col. 15, lines 10-25 and the ring structures displayed thereafter). Therefore, provided the general formula and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyridine ring corresponding to Ar4 for a triazine ring because Li suggests it may also be suitably selected as the ring Ar4 in a compound according to their general Formula I. The substitution would have been one preferred element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the modified compound would remain useful as the emitter in the emission layer of the OLED of Li and that said device would retain the benefits taught by Li above. See MPEP § 2143(B). Likewise, it would have been obvious to specifically select a triazine ring when performing the above substitution because it would have been a choice from a finite number of identified, predictable solutions of a ring useful as the ring Ar4 in a compound of Li’s Formula I. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I (and devices comprising said compounds having the benefits taught by Li) in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
Furthermore, as discussed above with respect to Claims 10 & 11, Li suggests that the groups corresponding to A1 and A2 may be N (as seen in PtN1N-MOD) or a group CRn (reproduced below), among others (see Col. 14, lines 41-60). Concerning the group Rn, Li suggests Rn includes groups such as alkyls (see Col. 9, lines 46-64) wherein exemplary alkyls include methyl groups, among others (see Col. 4, lines 19-32). Li also teaches exemplary compounds including an An linker represented by CRn wherein Rn is a methyl (see Col. 18). Therefore, provided the general formula and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the N linker corresponding to Ar1 and Ar2 for a CRn linker because Li suggests it may also be suitably selected as the linker An in a compound according to their general Formula I. The substitution would have been one preferred element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the modified compound would remain useful as the emitter in the emission layer of the OLED of Li and that said device would retain the benefits taught by Li above. See MPEP § 2143(B). Likewise, it would have been obvious to specifically select a C(CH3) linker when performing the above substitution because it would have been a choice from a finite number of identified, predictable solutions of a group useful as the linker An in a compound of Li’s Formula I. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I (and devices comprising said compounds having the benefits taught by Li) in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
Finally, as discussed above with respect to Claim 1, Li suggests that the ring corresponding to Ar1 may be a quinazoline ring (as seen in PtN1N-MOD) or a quinoxaline ring (reproduced below), among others (see Col. 11, lines 22-33 and the ring structures displayed thereafter).
Li Formula I: 
    PNG
    media_image4.png
    309
    288
    media_image4.png
    Greyscale
    Li Quinoxaline Ar1 Ring: 
    PNG
    media_image13.png
    162
    201
    media_image13.png
    Greyscale

	
	Provided the general formula and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the quinazoline ring corresponding to Ar1 for a quinoxaline ring because Li suggests it may also be suitably selected as the ring Ar1 in a compound according to their general Formula I. The substitution would have been one preferred element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the modified compound would remain useful as the emitter in the emission layer of the OLED of Li and that said device would retain the benefits taught by Li above. See MPEP § 2143(B). Likewise, it would have been obvious to specifically select a quinoxaline ring when performing the above substitution because it would have been a choice from a finite number of identified, predictable solutions of a ring useful as the ring Ar1 in a compound of Li’s Formula I. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I (and devices comprising said compounds having the benefits taught by Li) in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
The above modifications would yield the following compound, referred to herein as PtN1N-MOD-D and reproduced below for comparison to the requirements of the instant claim. As seen from the structure below, PtN1N-MOD-D is a compound wherein the rings corresponding to the instant groups CY1 to CY4 are as follows: CY1 is a triazine ring according to the instant Formula CY1-B wherein R1a + R1b are each hydrogen; CY2 is a fluorene ring according to the instant Formula CY2-H wherein R2a is hydrogen + R2b is a methyl and wherein * indicates a binding site to M, *’ indicates a binding site to T1, and *’’ indicates a binding site to T2; CY3 is a fluorene ring according to the instant Formula CY3-I wherein R3a is hydrogen + R3b is a methyl and wherein * indicates a binding site to M, *’ indicates a binding site to T3, and *’’ indicates a binding site to T2; and CY4 is a quinoxaline group according to the instant Formula CY4-K.  
PtN1N-MOD-D: 
    PNG
    media_image14.png
    488
    442
    media_image14.png
    Greyscale


Regarding Claims 19-20, although the instant claims are drawn to an apparatus, the only positive limitation of the claimed apparatus is organic light-emitting device of Claim 15. Claim 19 does not add any further structural or functional limitations to the device and/or organometallic compound. Li teaches the organic light emitting device according to Claim 15, as described above, and does not include any components that would make it unfit for use as an apparatus. Therefore, the OLED of Li according to Claim 15 may be considered an apparatus or, more specifically, a light-emitting apparatus (as required by Claim 20) since the OLED emits light. 


Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 9,318,725 B2) as applied to Claim 1 above, and further in view of Yang et al. (“Highly Efficient Phosphorescent Materials Based on Platinum Complexes and Their Application in Organic Light-Emitting Devices (OLEDs) Platinum Metals Rev. 57(1), 2013) and Steudel et al. (US 2015/0171351 A1). 
Regarding Claims 2 and 14, Li teaches the modified organometallic compound PtN1N-MOD according to Claim 1 above. Compound PtN1N-MOD is not a compound according to the instant claims because the ring corresponding to the instant CY2 is a carbazole rather than a phenyl-substituted fluorene and because the quinazoline ring is not further substituted with a phenyl ring as required of similar compounds in the instant Claim 14. Li does not explicitly teach an embodiment meeting the requirements of the instant claim. 
However, concerning the CY2 ring and as discussed above with respect to Claim 1, Li’s PtN1N-MOD may be considered a compound according to Li’s Formula I (see Col. 10, line 1). Li suggests that the groups corresponding to A2 may be N (as seen in PtN1N-MOD) or a group CRn (reproduced below), among others (see Col. 14, lines 41-60). Concerning the group Rn, Li suggests Rn includes groups such as aryls (see Col. 9, lines 46-64). 

Li Formula I: 
    PNG
    media_image4.png
    309
    288
    media_image4.png
    Greyscale
    Li A2 Group: 
    PNG
    media_image10.png
    87
    77
    media_image10.png
    Greyscale

	
	Provided the general formula and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the N linker corresponding to Ar2 for a CRn linker because Li suggests it may also be suitably selected as the linker A2 in a compound according to their general Formula I. The substitution would have been one preferred element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the modified compound would remain useful as the emitter in the emission layer of the OLED of Li and that said device would retain the benefits taught by Li above. See MPEP § 2143(B). Likewise, it would have been obvious to specifically select a CRn linker (wherein Rn is an aryl) when performing the above substitution because it would have been a choice from a finite number of identified, predictable solutions of a group useful as the linker A2 in a compound of Li’s Formula I. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I (and devices comprising said compounds having the benefits taught by Li) in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
Concerning the specific identity of the aryl, Li appears silent. However, in the analogous art of phosphorescent platinum complexes for use in OLEDs, Yang teaches that it is known in the art that, due to the intrinsically long triplet lifetime of Pt phosphors with tetradentate ligands, bulky substituents can be introduced to block triplet-triplet annihilation and enhance their EL efficiencies, especially at higher current densities (see Pg. 2). Likewise, in the analogous art of phosphorescent platinum complexes for use in OLEDs, Steudel teaches that exemplary bulky substituents known for use in platinum complexes include substituents containing one or more phenyl groups (see [0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the aryl substituent Rn on the fluorene ring above as a phenyl for the benefit of its bulkiness which contributes to improved efficiency as suggested by Yang and Steudel. 
Likewise, concerning the substitution of the quinoxaline ring, Li suggests that said ring may be unsubstituted (as seen in PtN1N-MOD) or substituted with a group R3 which may be an aryl (see Col. 14, lines 41-60). Li does not explicitly teach an embodiment with a phenyl substituent R3 on the quinoxaline ring. However, as described in detail above, it also would have been obvious to one of ordinary skill in the art to select the quinoxaline substituent R3 as a phenyl substituent the benefit of its bulkiness which contributes to improved efficiency as suggested by Yang and Steudel. Finally, concerning the specific position of said phenyl substituent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the position para to the N atom which is coordinated to the platinum center. Such a selection would have been a choice from a finite number of identified, predictable solutions of a position on the quinoxaline open to substituents. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I (and devices comprising said compounds having the benefits taught by Li) in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
The above modifications would yield a compound, reproduced below and referred to herein as PtN1N-MOD-E. Concerning Claim 14, PtN1N-MOD-A is equivalent to Compound 27 of the instant claim as seen from the structures below.

Instant: 
    PNG
    media_image15.png
    180
    193
    media_image15.png
    Greyscale
 PtN1N-MOD-E: 
    PNG
    media_image16.png
    521
    586
    media_image16.png
    Greyscale


Concerning Claim 2, Li in view of Yang and Steudel teaches the organometallic compound PtN1N-MOD-E according to Claim 1 above but the combination appears silent with respect to the property wherein the compound is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 755 or more. However, the compound PtN1N-MOD-E is equivalent to Compound 27 of the instant application as discussed above and therefore includes a strong-donor acceptor type ligand which enables the shifting of a maximum wavelength to a long wavelength (e.g. a wavelength range of about 755 nm to about 1,500 nm) (see instant specification [00138]-[00141]). Likewise, the compound PtN1N-MOD-E (equivalent to Compound 27) is reasonably similar to Compound 18 which is shown to emit light having a maximum wavelength of 827 nm (see Table 1 of the instant specification) which falls within the claimed range. Therefore, the property wherein the compound PtN1N-MOD-E is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 755 or more is considered to be inherent, absent evidence otherwise.
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789